—In a proceeding pursuant to Real Property Tax Law article 7 to review the assessment of the petitioner’s property, the appeal is from so much of an order of the Supreme Court, Westchester County (Palella, J.), dated April 14, 1998, as denied that branch of the appellants’ cross motion which was to dismiss the petition based on the Statute of Limitations, and granted the petitioner’s motion to compel the appellants to serve an answer.
Ordered that the order is affirmed insofar as appealed from, with costs; and it is further,
Ordered that the appellants’ time to file and serve an answer is extended until 30 days after service upon them of a copy of this decision and order.
The Supreme Court properly determined that the 6-month extension embodied in CPLR 205 (a) applied to this proceeding, rather than the 15-day extension embodied in CPLR former 306-b (b) (see, Matter of Winston v Freshwater Wetlands Appeals Bd., 224 AD2d 160). Contrary to the appellants’ claims, the petitioner met all of the prerequisites for application of the 6-month extension (see, Matter of Winston v Freshwater Wetlands Appeals Bd., supra, at 164; see also, Matter of Hicks v City of New York, 247 AD2d 342), and the appellants were properly directed to serve an answer (see, RPTL 712 [1]; Matter of Goldberg v Board of Assessment Review, 51 AD2d 744). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.